Name: Commission Implementing Regulation (EU) 2015/725 of 5 May 2015 fixing the closing date for the submission of applications for private storage aid for pigmeat under Implementing Regulation (EU) 2015/360
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  distributive trades;  animal product;  agricultural structures and production
 Date Published: nan

 6.5.2015 EN Official Journal of the European Union L 115/32 COMMISSION IMPLEMENTING REGULATION (EU) 2015/725 of 5 May 2015 fixing the closing date for the submission of applications for private storage aid for pigmeat under Implementing Regulation (EU) 2015/360 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (b) of the first subparagraph and the second subparagraph of Article 18(2) thereof, Whereas: (1) Private storage aid granted pursuant to Commission Implementing Regulation (EU) 2015/360 (2) has had a favourable effect on the pigmeat market. A further stabilisation of prices is expected. (2) The granting of private storage aid for pigmeat should therefore be ended and a closing date for the submission of applications should be set. (3) For the sake of legal certainty, Implementing Regulation (EU) 2015/360 should be repealed. (4) In order to avoid speculation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (5) The Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 The closing date for the submission of applications for private storage aid for pigmeat under Implementing Regulation (EU) 2015/360 shall be 8 May 2015. Article 2 Implementing Regulation (EU) 2015/360 is repealed with effect from 8 May 2015. However, it shall continue to apply in respect of contracts concluded under that Regulation before the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 2015. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) 2015/360 of 5 March 2015 opening private storage for pigmeat and fixing in advance the amount of aid (OJ L 62, 6.3.2015, p. 16).